Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14th, 2022 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed February 14th, 2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Meixner et al (US 2017/0249153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0088946, herein Anderson) in view of Espasa et al (US 2017/0308383, herein Espasa) and Meixner et al (US 2017/0249153, herein Meixner).

decode circuitry to decode a single instruction having fields for an opcode, at least two packed data source operand identifiers, a packed data destination operand identifier, and a broadcast control ([0055-0057], decoder & [0061], packed data elements & Figure 13, [0102-0106], floating point instruction format with opcode, source, destination, and broadcast control fields); and
execution circuitry to execute the decoded single instruction according to the opcode ([0057-0058]) to:
broadcast a packed data element from a first of the identified packed data source operands, wherein the packed data element position to be broadcast is selected based only on a value of the broadcast control ([0091-0092], broadcast data elements & [0106], broadcast control field),
perform an operation according to the opcode on the broadcasted packed data element from the identified first packed data source operand and packed data elements of a second of the identified second packed data source operands ([0102-0104], perform operation indicated by opcode), and
store a result of the operation in the identified packed data destination operand in positions that correspond to the packed data element positions of the identified second packed data source operand ([0091], [0105], destination specifier).
Anderson fails to explicitly teach wherein the broadcast control is an immediate, or wherein the source operand stores a plurality of constants.
Espasa teaches a processor comprising decode circuitry to decode a single instruction having fields for an opcode, at least two packed data source operand identifiers, a packed data destination operand identifier, and an immediate ([0068], [0104], & [0057-0060], [0112], immediate field in vector instruction format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anderson and Espasa to utilize an immediate field for controlling the broadcasting of packed data elements.  While Anderson does not explicitly state that 
Anderson and Espasa fail to teach wherein the source operand stores a plurality of constants.
Meixner teaches a processor comprising execution circuitry configured to broadcast a source operand storing a plurality of constants ([0051-0052], instructions broadcast and executed in SIMD fashion & field for multiple immediate operands, claim 8, “data value broadcast to each of the plurality of execution lanes is an immediate operand of the instruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anderson and Espasa with those of Meixner to include the ability to broadcast constants when executing the instruction.  While Anderson does disclose the use of an immediate field within a vector instruction (Anderson [0137], Anderson does not necessarily disclose the broadcasting of an immediate or constant as one of the source operands.  However, as the use of constant values and immediates within instructions is a routine and conventional aspect of instruction execution in the processor art, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Anderson, Espasa, and Meixner teaches the processor of claim 1, wherein the operation is computational (Anderson [0102], floating point operation).
Regarding claim 3, the combination of Anderson, Espasa, and Meixner teaches the processor of claim 2, wherein the immediate is an 8-bit value (Espasa [0057]).

Regarding claim 4, the combination of Anderson, Espasa, and Meixner teaches the processor of claim 1, wherein an exponent component is stored in a least significant packed data element position of the identifier packed data destination operand (Anderson [0053], Espasa [0046], [0052]).

Regarding claim 5, the combination of Anderson, Espasa, and Meixner teaches the processor of claim 1, wherein one of the identified packed data source operands and the destination are the same (Anderson [0102-0105]).



Regarding claim 7, Anderson teaches a method comprising:
decoding a single instruction having fields for an opcode, at least two packed data source operand identifiers, a packed data destination operand identifier, a prefix, and a broadcast control ([0055-0057], decoder & [0061], packed data elements & Figure 13, [0102-0106], floating point instruction format with opcode, source, destination, and broadcast control fields, [0175], prefix); and
execution circuitry to execute the decoded single instruction according to the opcode ([0057-0058]) to:
broadcast a packed data element from a first of the identified packed data source operands, wherein the packed data element position to be broadcast is selected based only on a value of the broadcast control ([0091-0092], broadcast data elements & [0106], broadcast control field),
perform an operation according to the opcode on the broadcasted packed data element from the identified first packed data source operand and packed data elements of a second of the identified second packed data source operands ([0102-0104], perform operation indicated by opcode), and
store a result of the operation in the identified packed data destination operand in positions that correspond to the packed data element positions of the identified second packed data source operand ([0091], [0105], destination specifier).
Anderson fails to explicitly teach wherein the broadcast control is an immediate or prefix.
Espasa teaches a processor comprising decode circuitry to decode a single instruction having fields for an opcode, at least two packed data source operand identifiers, a packed data destination operand identifier, and an immediate or prefix ([0068], [0104], & [0057-0060], [0112], immediate field in vector instruction format, [0091], prefix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anderson and Espasa to utilize an immediate field or the 
Anderson and Espasa fail to teach storing a plurality of constants in a packed data storage, wherein a first of the identified packed data operands is the packed data storage storing a plurality of constants.
Meixner teaches a processor comprising execution circuitry configured to broadcast a source operand storing a plurality of constants ([0051-0052], instructions broadcast and executed in SIMD fashion & field for multiple immediate operands, claim 8, “data value broadcast to each of the plurality of execution lanes is an immediate operand of the instruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anderson and Espasa with those of Meixner to include the ability to broadcast constants when executing the instruction.  While Anderson does disclose the use of an immediate field within a vector instruction (Anderson [0137], Anderson does not necessarily disclose the broadcasting of an immediate or constant as one of the source operands.  However, as the use of constant values and immediates within instructions is a routine and conventional aspect of instruction execution in the processor art, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claims 8-12 refer to a method embodiment of the processor embodiment of claims 2-6.  The rejections for claims 2-6 are thus applicable to claims 8-12.

Claims 13-18 refer to a machine readable medium embodiment of the processor embodiment of claims 1-6.  The rejections for claims 1-6 are thus applicable to claims 13-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haber (US 2019/0004801) discloses a processor for performing vector operations wherein a constant is broadcast is a data element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182